number release date id office uilc cca-924165-08 ------------------------- from -------------------- sent wed pm to -------------------- cc ---------------------------- subject regarding whether this is a prohibited_transaction under sec_4975 or sec_4975 and e below is the analysis sec_4975 of the code prohibits any direct or indirect sale_or_exchange or leasing of any property between a plan and a disqualified_person sec_4975 of the code prohibits any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan sec_4975 of the code prohibits a fiduciary from dealing with the income or assets of a plan in his or her own interest or for his or her own account sec_54_4975-6 of the pension excise_tax regulations characterizes transactions described in sec_4975 as involving the use of authority by fiduciaries to cause plans to enter into transactions when those fiduciaries have interests which may affect the exercise of their best judgment as fiduciaries based solely on the facts and representations contained in your case the purchase of an interest in the bank would not by itself constitute a transaction described in sec_4975 of the code prohibiting any direct or indirect sale_or_exchange or leasing of any property between a plan and a disqualified_person whether the transaction would violate sec_4975 and e of the code raises questions of a factual nature however a violation of sec_4975 and e would occur if the transaction was part of an agreement arrangement or understanding in which the fiduciary caused plan assets to be used in a manner designed to benefit such fiduciary or any person which such fiduciary had an interest which would affect the exercise of his best judgment as a fiduciary if an ira fiduciary causes the ira to enter into a transaction where by the terms or nature of that transaction a conflict of interest between the ira and the fiduciary or persons in which the fiduciary has an interest exists or will arise in the future that transaction would violate either c d or e of the code moreover the fiduciary must not rely upon and cannot be otherwise dependent upon the participation of the ira in order for the fiduciary or persons in which the fiduciary has an interest to undertake or to continue his or her share of the investment furthermore even if at its inception the transaction did not involve a violation if a divergence of interests develops between the ira and the fiduciary or persons in which the fiduciary has an interest the fiduciary must take steps to eliminate the conflict of interest in order to avoid engaging in a prohibited_transaction nonetheless a violation of sec_4975 or e will not occur merely because the fiduciary derives some incidental benefit from a transaction involving ira assets thus it becomes a question as to whether taxpayer's motivation to have his ira purchase the stock from the esop was in the best interest of the ira or to to provide money for the esop to pay off the loan and for the taxpayer to gain a larger interest of stock in the bank it appears there is a conflict of interest in this case and that sec_4975 and e would apply take a look at the attached dol advisory opinion 2000-10a date and i think this will be helpful in understanding the application of the prohibited_transaction provisions in your case
